                                                                      .C'.      i   i        t
                 IN THE UNITED STATES DISTRICT COURT FOR                       .KN.Mi UIV.
                       THE SOUTHERN DISTRICT OF GEORGIA ,
                                 esavamjaw DIVISION
                                 SAVANNAH  nrvTcrriM                                . f-, |:5o

CHRISTOPHER MICHAEL BING,                                        •i-LiiiU
                                                                        s-rnni OF GA.
       Petitioner,

V.                                               CASE NOS. CV415-002
                                                                CR4I2-084
UNITED STATES OF AMERICA,

       Respondent.


                                       ORDER


       Before the Court is Petitioner Christopher Michael Bing's

Motion for Relief from Judgment Pursuant to                    Rule 60(b). (Doc.

19.      In    his    motion,    Petitioner    asserts    that     the        Government

perpetuated fraud on the Court at his sentencing and that his

sentencing was "fundamentally flawed as a result." (Id. at 1.)

Petitioner contends that the Government improperly argued that

he should receive a career offender sentencing enhancement. (Id.

at    4.)     After    careful    consideration.       Petitioner's           motion     is

DENIED.



       As an initial matter, motions under Federal Rules of Civil

Procedure Rule         50(b)    must   be   brought   within    one      year of the

entry of the judgment or order at issue. In this case, the Court

denied      Petitioner's    28   U.S.C. § 2255        petition    on         November    4,



1    Unless    otherwise   stated,     all    citations   are    to      Petitioner's
civil docket on this Court's electronic filing system, CV415-
002.
